           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

ANTHONY B. WASHINGTON,                         )
                                               )
                      Plaintiff,               )
                                               )
v.                                             )          No. CIV 18-097-RAW-SPS
                                               )
SGT. MILLER, et al.,                           )
                                               )
                      Defendants,              )

                                    OPINION AND ORDER

       On December 3, 2018, the Court denied Plaintiff’s motion for reconsideration of the

denial of his motion for leave to proceed in forma pauperis (Dkt. 14). The ifp motion was

denied because Plaintiff had accumulated at least three “strikes” under 28 U.S.C. § 1915(g),

and he did not allege he was in imminent danger of serious physical injury at the time he filed

the complaint (Dkt. 9). Plaintiff now has filed three additional motions for reconsideration

of the Court’s denial of his ifp motion (Dkts. 18, 20, 21).

       In his present motions for reconsideration, Plaintiff presents essentially the same

claims as were set forth in his first motion for reconsideration (Dkt. 10) plus assertions that

at his present facility, other inmates have threatened and fought him. This additional

information is not relevant, however, because the complaint only concerned incidents and

defendants at the prior facility.

       ACCORDINGLY, Plaintiff’s motions to reconsider the denial of his motion to

proceed in forma pauperis (Dkts. 18, 20, 21) are DENIED. Plaintiff’s second motion for

appointment of counsel (Dkt. 22) is DENIED AS MOOT.
IT IS SO ORDERED this 3rd day of September 2019.




                                2
